Citation Nr: 0718191	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Houston, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a September 2002 rating decision, the RO 
denied service connection for peripheral neuropathy of the 
left upper extremity.  In a September 2003 rating decision, 
the RO denied service connection for PTSD and for peripheral 
neuropathy of the right upper extremity.

In September 2006 the Board remanded the issues for further 
development.  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2006). 


FINDINGS OF FACT

1.  The veteran does not have peripheral neuropathy of the 
right upper extremity related to service or to a service-
connected disability.

2.  The veteran does not have peripheral neuropathy of the 
left upper extremity related to service or to a service-
connected disability.

3.  The veteran does not have a verifiable in-service 
stressor.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity was 
not incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service, nor is the disorder proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.310 (2006).

2.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service, nor is the disorder proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claims for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a September 2006 VCAA letter, VA notified the veteran of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the VCAA letter notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board is mindful that the VCAA letter did not satisfy the 
VCAA requirement advising the appellant of the evidence and 
information necessary to substantiate his claims.  
Nevertheless, the Board finds this to be a harmless error as 
such notice was provided in 2 different statements of the 
case, both dated December 2003, and a March 2007 supplemental 
statement of the case.  Therefore the veteran has not been 
prejudiced.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided complete VCAA notice to the veteran after the rating 
decisions on appeal.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the September 2006 VCAA letter, December 2003 statements 
of the case and March 2007 supplemental statement of the 
case, the RO informed the appellant of the applicable laws 
and regulations regarding these claims, the evidence needed 
to substantiate such claims, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  The Board also finds that all 
necessary development has been accomplished.  The RO has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate his claims, including VA treatment records.  
Neither the appellant nor his representative has indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal in the March 2007 supplemental 
statement of the case, the appellant was provided with notice 
of what type of information and evidence was needed to 
establish a disability rating and an effective date of the 
disability.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as organic diseases of the nervous system, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Court has consistently stated that "temporary or intermittent 
flare-ups ... of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation ...' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection was recently 
amended.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

PTSD

The veteran's VA medical records from the 2000s reflect 
treatment for various disorders including PTSD.  A November 
2004 record indicates a PTSD diagnosis.  Regardless of 
whether the veteran has a PTSD diagnosis, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  In this case, the 
veteran does not have a verifiable in-service stressor and 
thus one of the key prongs for service connection for PTSD is 
absent.  The veteran's July 2003 and March 2007 stressor 
statements included exposure to enemy fire, dead bodies, 
people getting shot and a comrade commit suicide.  
Nevertheless, these are not stressors that can be confirmed 
as the veteran has not provided approximate dates and 
sufficient detail to confirm their veracity.  Therefore the 
Board is compelled to find that there is a preponderance of 
evidence against a finding that the veteran is entitled to 
service connection for PTSD.

Peripheral Neuropathy of the Right and Left Upper Extremities

The evidence has not demonstrated that the veteran is 
entitled to service connection for peripheral neuropathy of 
the right and left upper extremities.  Service medical 
records are negative for peripheral neuropathy of the upper 
extremities and the veteran was not diagnosed as having 
peripheral neuropathy for many years after his discharge from 
service. There is no post-service medical opinion linking the 
veteran's current peripheral neuropathy of the right and left 
upper extremities to service.  

The veteran also is contending that he has peripheral 
neuropathy of the right and left upper extremities that is 
secondary to his service-connected diabetes.  A September 
2002 VA examination indicated a diagnosis of probable left 
carpal tunnel syndrome which may be idiopathic or 
occupational in nature, although certainly diabetes may be a 
risk factor.  During an August 2003 VA examination, the 
examiner noted the veteran denied any numbness or tingling in 
his arms and hands.  The veteran had normal reflexes and 
normal vibratory sensation in both lower and upper 
extremities.  The examiner found no evidence of peripheral 
neuropathy.  A March 2005 VA examination found the veteran's 
peripheral nerve examination was within normal limits.  Motor 
and sensory functions were within normal limits.  It was 
noted that the veteran had neuropathy in the lower 
extremities, which was a complication of diabetes.  A January 
2007 VA examination provided a diagnosis of paresthesias in 
both hand with normal motor and sensory testing.  The veteran 
had a positive Tinel's sign over both wrists and most likely 
bilateral carpal tunnel syndrome.  There was mononeuropathy 
in both hands.  The examiner opined that the veteran's carpal 
tunnel syndrome may be due to compression not related to 
diabetes, although patients with diabetes mellitus are more 
prone to have compressive neuropathies.  

Hence, the evidence also has not manifested that the 
veteran's peripheral neuropathy of the upper extremities is 
proximately due to or the result of his service-connected 
diabetes.  Both the September 2002 and January 2007 VA 
examinations merely indicated that diabetes may be a risk 
factor for neuropathy and none of the medical opinions of 
records articulated that the veteran's peripheral neuropathy 
of his upper extremities is due to his service-connected 
diabetes.  

As such, service connection for peripheral neuropathy of the 
right and left upper extremities is denied as there is no 
medical evidence relating the disorders to service or to the 
veteran's service-connected diabetes mellitus.  

In making these determinations, the Board has considered the 
provisions of 38U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

The appeal is denied as to all 3 issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


